BARRY, Judge
dissenting.
I must agree with the majority’s statement that when a licensee requests that a test other than the one offered by *482the arresting officer be administered a refusal has occurred. However, I do not believe that this is the decisive fact in this case and I therefore respectively dissent.
As noted by the majority, the licensee, following a refusal to submit to a breathalyzer test agreed to submit to a blood test. Upon arrival at a local hospital a physician began to prepare to administer the blood test. The licensee protested the withdrawal of blood from his arm and requested that it be extracted from the little toe of his left foot. As is evidenced by the fact that an attempt was made to withdraw blood from the proffered location, the officer acquiesced to the licensee’s request.
“[W]here a police officer gratuitously offers a licensee a subsequent opportunity to take one of the chemical tests enumerated in Section 1547(a), after a prior refusal, the prior refusal is waived.” Marmo v. Department of Transportation, — Pa.Commonwealth Ct. —, —, 543 A.2d 236, 238, affirmed on reconsideration, 121 Pa.Commonwealth Ct. 191, 550 A.2d 607 (1988). It is clear to me that the licensee’s refusal which occurred when he requested that the blood be drawn from his little toe was waived when the officer agreed to have the test performed in this manner.
Next, it must be determined whether the absence of the withdrawal of two vials of blood from the licensee’s toe amounts to a refusal. I cannot conclude that it does.
Prior to the administration of the test, the arresting officer informed the licensee that the withdrawal of two vials of blood would be necessary to determine the alcohol content of his system. N.T. 11/30/88 at 6. The physician then prepared the licensee’s arm for the test. At this point the licensee requested that the sample be withdrawn from his toe. As noted above, the officer, knowing that two vials of blood would be necessary, acquiesced and permitted the physician to attempt to obtain the requisite blood from the licensee’s toe. Only a small amount of blood, however, was obtained. Nevertheless, the officer sub*483mitted the blood sample to the county crime lab for analysis.
I cannot conclude that a licensee’s failure to provide a sufficient blood sample amounts to a refusal where the officer acquiesced in having the sample drawn as the licensee requested.